COOK, Judge
(concurring in the result):
In United States v. Morrison, 3 M.J. 408 n. 1 (C.M.A.1977), I declared my disagreement with the view that the staff judge advocate’s functions “ ‘ include [that] of being the chief prosecutor.’ ” I do not construe note 4 of the present opinion as rejection of my view of the matter, but as its reference to “the unitary function of a staff judge advocate’s office” is susceptible of that construction, I am impelled to elaborate on my position.
Military “lawyers are for the most part, members of a single organization, and are, at all times, subject to assignment to different duties.” United States v. Hurt, 9 U.S.C.M.A. 735, 754, 27 C.M.R. 3, 22 (1958). It is still true today, as it was at the time of the Hurt decision, that “[i]n one case a Judge Advocate General Corps officer may be appointed trial counsel; in another, he may appear as defense counsel.” Id. In a general sense, every junior officer in a staff judge advocate’s office is the subordinate of the staff judge advocate, but, in my opinion, this general relationship is superseded by the special relationship that arises in regard to a particular case when the junior officer is detailed as trial or defense counsel in a court-martial. In cases in which the junior assumes the office to which he has been detailed, it cannot, I believe, properly be said that there is a unity of function between him and the staff judge advocate. The Uniform Code of Military Justice requires that conclusion. See United States v. Mallicote, 13 U.S.C.M.A. 374, 377, 32 C.M.R. 374, 377 (1962); United States v. Gunnels, 8 U.S.C.M.A. 130, 23 C.M.R. 354 (1957). I agree, therefore, with former Chief Judge Quinn that trial counsel and the staff judge advocate cannot be treated as “members of a single entity, so that one member of the entity is chargeable with knowledge possessed by the other or with actions taken by him.” United States v. Sierra-Albino, 23 U.S.C.M.A. 63, 65-66, 48 C.M.R. 534, 536-37 (1974).
*10In Sierra-Albino, a majority of the Court did impute to the staff judge advocate knowledge, and prior approval, of a clemency agreement with a Government witness. That imputation was based not merely on trial counsel’s personal role in the matter, but on the express fact that the clemency agreement emanated from the “Fort Wood Legal Office,” which was directed by the staff judge advocate. The significance of the latter circumstance is demonstrated by the following statement from the Court’s opinion:
Absent evidence, therefore, that the agreement . . . was negotiated solely by the prosecutor without the blessing of his superior legal officer, we believe that responsibility for the action should in this case be imputed to the staff judge advocate. [Emphasis added.]
Id. at 65, 48 C.M.R. at 536.
Here, I believe the evidence supports the conclusion that trial counsel was solely responsible for the agreement, and, therefore, the condition specified in Sierra-Albino is satisfied. At a minimum, the evidence would justify a limited hearing into that circumstance. However, to conserve judicial time and effort, I join in the disposition directed in the principal opinion.